      Case 4:18-cv-02011 Document 105 Filed on 01/15/21 in TXSD Page 1 of 1


UNITED STATES DISTRICT COURT                      SOUTHERN DISTRICT OF TEXAS

                                 HOUSTON DIVISION

Austin Van Overdam
  Plaintiff(s),

v.                                                      Case No. 4:18−cv−02011

Texas A&M University, et al.
  Defendant(s).



                             NOTICE OF SETTING
                               PLEASE TAKE NOTICE

                               HEARING: Motion Hearing
                               RE: Motion to Compel − #103
                                   DATE:    1/27/2021
                                   TIME:    02:30 PM
                                HAS BEEN SET BEFORE
                               JUDGE KEITH P. ELLISON
                         UNITED STATES COURTHOUSE
                          515 RUSK COURTROOM 3−A
                            HOUSTON, TEXAS 77002.


         ALL PARTIES MAY APPEAR BY TELEPHONE BY CALLING IN
            ON THE COURT'S DIAL−IN NUMBER AT 713−250−5238.
       ENTER CONFERENCE ID: 45238, FOLLOWED BY PASSWORD: 13579.




Nathan Ochsner, Clerk                                             Date: January 15, 2021
By Deputy Clerk, A. Rivera
